United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William J. Howard, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1708
Issued: February 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from July 13, 2007 and March 31, 2008
decisions of the Office of Workers’ Compensation Programs affirming the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective May 1, 2006 on the grounds that her work-related injury had
ceased without residuals; and (2) whether appellant established that she had a continuing
disability on and after May 1, 2006 related to the accepted lumbar sprain with radiculopathy.

FACTUAL HISTORY
This is the second appeal in this case. By decision dated June 11, 2003,1 the Board
reversed a June 5, 2001 decision of the Office terminating her compensation on the grounds she
refused an offer of suitable work. The Board found that there was insufficient medical evidence
to establish that the offered job was within appellant’s work restrictions. The Office had
accepted that on May 12, 1999 appellant sustained a lumbosacral strain with S1 radiculitis
persisting until August 17, 2000. The Board also set aside May 23 and September 10, 2002
decisions denying appellant’s requests for modification. The law and the facts of the case as set
forth in the Board’s prior decision are hereby incorporated by reference.2
Appellant submitted May and June 2003 reports from Dr. James E. Tozzi, an attending
Board-certified orthopedic surgeon, who noted the accepted May 12, 1999 lumbosacral strain
with S1 radiculitis.3 Dr. Tozzi opined that appellant had a chronic lumbosacral strain with leftsided L5-S1 radiculopathy, causally related to the May 12, 1999 injury.
Beginning in December 2005, the Office approved a change of physicians to
Dr. Patrick A. Noel, a Board-certified orthopedic surgeon, who submitted a December 15, 2005
report noting the accepted May 12, 1999 lumbosacral strain and L5-S1 radiculopathy. On
examination, Dr. Noel found limited lumbar motion, diminished ankle jerk reflexes bilaterally
and decreased strength in the dorsiflexors and plantar flexors bilaterally. He diagnosed a bulging
L4-5 disc with radiculopathy. In a January 17, 2006 report, Dr. Noel found appellant remained
disabled for work through February 7, 2006 due to sequelae of the accepted lumbosacral strain
with radiculopathy.
The Office obtained a second opinion from Dr. Robert F. Draper, Jr., a Board-certified
orthopedic surgeon, who submitted a February 23, 2006 report reviewing the medical record and
a statement of accepted facts provided by the Office. On examination, Dr. Draper found limited
lumbar motion and a normal neurological examination of both lower extremities. He diagnosed
a lumbosacral strain and bilateral knee, ankle and foot strains. Dr. Draper stated that there was
no condition on examination related to the May 12, 1999 lumbar strain, a soft tissue injury which
should have resolved in three to six months. He opined that appellant was at maximum medical
improvement and did not require work restrictions.

1

Docket No. 03-737 (issued June 11, 2003).

2

On remand of the case, the Office reinstated appellant’s compensation retroactive to July 6, 2001.

3

A May 29, 2003 lumbar magnetic resonance imaging (MRI) scan was negative for lumbar herniations or spinal
stenosis.

2

By notice dated March 20, 2006, the Office advised appellant that it proposed to
terminate her compensation benefits on the grounds that the accepted lumbosacral strain with
radiculopathy had ceased without residuals. It noted that Dr. Draper opined that appellant no
longer had any work-related condition. In response, appellant submitted an April 1, 2006 lumbar
MRI scan report showing mild annular bulging at L4-5 and L5-S1.
By decision dated May 1, 2006, the Office terminated appellant’s wage-loss and medical
compensation benefits effective that day on the grounds that the accepted injury had ceased. It
found that the weight of the medical evidence rested with Dr. Draper, who presented a wellrationalized opinion based on the complete medical record, finding that appellant no longer had
any objective findings related to the accepted lumbar strain with radiculopathy. The Office
found that Dr. Noel’s opinion was insufficiently rationalized to outweigh that of Dr. Draper.
In a May 7, 2006 letter, appellant requested reconsideration, contending that she
remained totally disabled for work. She submitted May 17, June 14 and July 26, 2006 reports
from Dr. Rashid M. Khan, an attending Board-certified physiatrist, who noted a history of the
May 12, 1999 injury and treatment. On examination, Dr. Khan found limited lumbar motion and
slightly decreased sensation in the left foot. He diagnosed chronic low back pain, disc bulges at
L4-5 and L5-S1 and a lumbosacral myofascial pain syndrome. Dr. Khan supported a causal
relationship between the May 12, 1999 lumbosacral strain with radiculopathy and appellant’s
ongoing condition.
By decision dated August 1, 2006, the Office denied modification on the grounds that the
additional evidence submitted was insufficiently rationalized to warrant modification of the prior
decision.
In a November 21, 2006 letter, appellant requested reconsideration. She asserted that
Dr. Draper did not consider MRI scan reports showing disc injuries. Appellant submitted copies
of Dr. Khan’s reports previously of record.
By decision dated February 2, 2007, the Office denied reconsideration on the grounds
that the evidence submitted was insufficient to warrant a merit review. It found that appellant’s
letter and the duplicate medical reports did not constitute new, relevant evidence.
In an April 25, 2007 letter, appellant requested reconsideration. She submitted additional
evidence.
Dr. Daniel R. Ignacio, a Board-certified physiatrist, submitted a March 19, 2007 report
providing a history of injury and treatment. He performed electromyography (EMG) and nerve
conduction velocity (NCV) studies showing progressive lumbar disc syndrome, chronic bilateral
L5 radiculopathy and left-sided S1 radiculopathy.
Dr. Philip B. Bovell, an attending Board-certified orthopedic surgeon, provided reports
from March 23 to June 15, 2007, noting a history of injury and treatment. He reviewed the
March 19, 2007 EMG and NCV studies. Dr. Bovell diagnosed status postchronic lumbosacral
injury, indicative of the accepted May 1999 injury.

3

By decision dated July 13, 2007, the Office denied modification on the grounds that the
additional evidence submitted was insufficient to warrant modification of the prior decision. It
found that Dr. Bovell and Dr. Ignacio did not provide sufficient rationale to outweigh
Dr. Draper’s negation of causal relationship.
In a January 9, 2008 letter, appellant requested reconsideration, contending that she
remained totally disabled for work due to the accepted injuries. She submitted a September 24,
2007 report from Dr. Noel who diagnosed chronic lumbar radiculitis with a chronic lumbar strain
and continued neurologic abnormalities of the lower extremities. Dr. Noel opined that
appellant’s condition started with the accepted May 1999 injury. He submitted a November 15,
2007 follow-up report reiterating previous findings.
By decision dated March 31, 2008, the Office denied modification on the grounds that the
evidence submitted was insufficient to warrant modification of the prior decision. It found that
Dr. Noel’s reports were insufficiently rationalized to outweigh Dr. Draper’s opinion.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.4 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.6 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
ANALYSIS -- ISSUE 1
The Office accepted that on March 12, 1999 appellant sustained a lumbosacral strain,
with S1 radiculitis persisting until August 17, 2000. She submitted May and June 2003 reports
from Dr. Tozzi, an attending Board-certified orthopedic surgeon, who diagnosed chronic
lumbosacral strain with left-sided L5-S1 radiculopathy, causally related to the May 12, 1999
injury.
Appellant also submitted December 15, 2005 and January 17, 2006 reports from
Dr. Noel, an attending Board-certified orthopedic surgeon, who noted the accepted lumbosacral
strain and S1 radiculopathy. Dr. Noel found neurologic abnormalities in the lower extremities,
4

Bernadine P. Taylor, 54 ECAB 342 (2003).

5

Id.

6

Roger G. Payne, 55 ECAB 535 (2004).

7

Pamela K. Guesford, 53 ECAB 726 (2002).

4

including diminished ankle jerk reflexes bilaterally and diminished strength in plantar and
dorsiflexors. He found appellant disabled for work due to sequelae of the accepted injuries.
Dr. Draper, a Board-certified orthopedic surgeon and second opinion physician,
submitted a February 23, 2006 report finding no neurologic abnormalities of the lower
extremities. He diagnosed a lumbosacral strain and lower extremity strains. Dr. Draper opined
that appellant had no objective findings related to the accepted May 12, 1999 lumbosacral strain,
a soft tissue injury which should have resolved in three to six months. However, he did not
specifically address the accepted S1 radiculitis, which is a neurologic condition.
Thus, Dr. Draper found no neurologic abnormalities in the lower extremities and opined
the accepted lumbosacral strain had resolved. In contrast, Dr. Noel found objective neurologic
abnormalities in the lower extremities and opined that appellant had residuals of both the
accepted lumbosacral strain and S1 radiculopathy. The Board therefore finds a conflict of
opinion between Dr. Noel, for appellant, and Dr. Draper, for the government, regarding the
continued presence of the accepted lumbar strain and radiculopathy.
The Federal Employees’ Compensation Act, at 5 U.S.C. § 8123, states that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination. But the Office did not do this. At the time of the termination, there was an
outstanding conflict of medical opinion. The termination was thus improper as the Office did not
meet its burden of proof in terminating compensation.8
As the termination of appellant’s wage-loss and medical compensation benefits is
reversed, the second issue regarding whether appellant established continuing disability for work
is moot.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s wage-loss and medical
benefits as there was a conflict of medical opinion regarding the presence of continuing injuryrelated residuals. The case will be returned to the Office for payment of all appropriate
compensation. As the termination of appellant’s compensation is reversed, the second issue
regarding appellant’s establishment of continuing disability is moot.

8

Raymond W. Behrens, 50 ECAB 221 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 31, 2008 and July 13, 2007 are reversed.
Issued: February 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

